Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
	This Office Action is in response to Applicant’s reply dated 5/02/2022.  Claim 1 has been amended and claims 17-20 are newly added.  Claims 1-20 are currently pending and being examined in this reply.

Response to Arguments

	Applicants arguments regarding the 103 rejections have been considered and are found to be persuasive in part, accordingly new 103 rejections are found below.
	Applicant argues that it is not old and well known to provide a power module to supply electronics equipment with power, and specifically that most terminals require external power to operate.  This is exactly what the Examiner has taken the Official Notice for, that it is old and well known in the art to provide power to electronics components through the use of a power module. Further examples would be supplying power to a personal computer through a power supply module (PSU) that is supplied via an external power source (wall outlet), besides running on batteries, most electronics devices require power modules.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0355588 A1 to Fieglein (“Fieglein”), in view of United States Patent Application Publication No. 2018/0368207 A1 to Carapelli (“Carapelli”), in view of United States Patent Application Publication No. 2014/0274314 A1 to Cage et al. (“Cage”),

In regards to claim 1, Fieglein discloses the following limitations:
A fueling station payment system comprising: a fuel pump dispensing fuel to individual customers; a forecourt controller; a terminal disposed within said fuel pump, said terminal comprising a memory, a processing unit, a secure card reader, an encryption module and a wireless communication module, wherein said memory has computer-executable instructions stored theron that, when executed by said processing unit, cause said terminal to execute a payment application for facilitating payment transactions (See at least Fieglein Abstract, ¶¶ 0033-0034, 0043, and 0064.  “wireless communication between the fuel dispenser and a network cloud ... executable by a processor .... terminal 114 includes a payment mechanism ... outside the fuel dispenser ... include both a card reader and a mobile payment gateway ... may allow for avoidance of any change in card reader standards”; “customer to begin fueling”; “forecourt controller”; and ¶ 0053 “The functional applications 138 generally relate to functions of the fuel dispenser, including a console application, a dispenser interface, a POS, and electronic payment.”))
said terminal being in wireless communication with a payment processor such that encrypted secure payment information is transmitted (See at least Fieglein ¶ 0046 “fuel dispenser may directly communicate with the network cloud to verify the payment made via the payment terminal. .. module 124 can be configured to receive authorization for payments from the network cloud in any of a variety of ways, as will be appreciated by a person skilled in the art.”)
one or more point of sale systems which communicate with said forecourt controller using established protocols; and (See at least Fieglein ¶ 0064 “system 232 includes a local area network 24S, a forecourt controller 250, a POS system”)
Fieglein discloses an micro computing device 100 that functions similarly as the claimed gateway device allowing for wireless and wired communication between the forecourt controller and terminal and wireless communication between the terminal and the cloud including using a variety of communication protocols, see at least Figure 1 and ¶¶ 0033-0039, further, Fieglein teaches directly communicating with the cloud payment processor without going through the forecourt controller, however, does not appear to specifically disclose the following limitations:
transmitted directly between said terminal and said payment processor to complete payment transactions 
a gateway device, wherein said terminal communicates wirelessly with said gateway device, and wherein said terminal and said forecourt controller communicate with each other through said gateway device to complete fuel dispensing transactions, and wherein said gateway device communicates with said forecourt controller using said established protocols of said point of sale systems.
The Examiner provides Carapelli to teach the following limitations:
a gateway device, wherein said terminal communicates wirelessly with said gateway device, and wherein said terminal and said forecourt controller communicate with each other through said gateway device, and wherein said gateway device communicates with said forecourt controller using said established protocols of said point of sale systems. (Carapelli teaches a fueling system and method by which wireless communication between the fuel stations and forecourt controller goes through a gateway device.  See at least Abstract and ¶ 0057 “For example, wireless communication device 100e may be configured to connect to the WAN directly and function as a gateway. In such an embodiment, wireless communication device 100e is referred to as gateway 100e. Gateway 100e continues to function as a node in the wireless mesh network. That is, gateway 100e continues to send and receive data via the wireless mesh network, such as the data transmitted by fuel dispenser 200a and intended for site controller 308. Gateway 100e is also configured to route information to any wireless communication device that has requested information from remote devices located on the WAN in a manner similar to a router or gateway.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Fieglein the teachings of Carapelli since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The Examiner provides Cage to teach the following limitations:
transmitted directly between said terminal and said payment processor to complete payment transactions  (Cage teaches communicating from a fuel pump both through a cloud and directly with a payment processor to process payments.  see at least Figure 2A, 2C, and 2G)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Fieglein the teachings of Cage since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 4, Fieglein discloses the following limitations:
wherein said gateway device comprises a processing unit, a communications module and a forecourt controller interface. (Fieglein see at least ¶ 0030, 0033, and 0064 “In general, a fuel dispenser can be configured to electronically communicate with a network cloud to access cloud technology services. The communication can be direct, e.g., without the fuel dispenser communicating with the cloud network through an intermediary such as a fuel dispenser forecourt controller.”; “The communication module 100 includes one or more wireless communication links 102, 104 configured to facilitate wireless communication between the fuel dispenser and a network cloud, cloud service software 108 executable by a processor on board the fuel dispenser and configured to facilitate execution at the fuel dispenser of cloud controlled applications, one or more wired communication links 110, 112 configured to facilitate wired communication between the communication module 100 and an outdoor payment terminal 114 of the fuel dispenser and a pump controller board 106 of the fuel dispenser. The payment terminal 114 and the pump controller board 106 are also configured to communicate with one another, such as via wired communication link(s) within the fuel dispenser.”;  “the fuel dispenser 220 includes the communication module 221 configured to communicate directly with the cloud 218 and an in-store system 232; a fuel controller 234 configured to communicate with the communication module 221 and the in-store system 232; one or more fuel pumps 236 configured to communicate with the fuel controller 234; a communication link 238 configured to communicate with the fuel controller 234; a payment module 240 (e.g., a keypad, etc.) configured to communicate with the communication link 238; a card reader 242 configured to communicate with the payment module 240; a near field communication (NFC) reader 244 for mobile terminal communication configured to communicate with the payment module 240 and the communication module 221; and a display 246 configured to communicate with the payment module 240 and the communication link 238. The in-store system 232 includes a local area network 248, a forecourt controller 250, a POS system 252, and a firewall 254 through which communications can occur with the cloud 218”


In regards to claim 6, Fieglein discloses the following limitations:
 wherein said fuel pump further comprises a gas dispenser, a printer, a PIN pad and a display all of which are in direct communication with said forecourt controller. (See at least Fieglein Figure 7 and ¶¶ 0064 and 0062 “fuel dispenser 220 includes ... a payment module 240 (e.g., a keypad, etc.) ... and a display ... “printer 212 electronically coupled to the computer”)

In regards to claim 7, Fieglein discloses the following limitations:
 wherein said terminal communicates with at least one of said payment processer, said gateway device and said cloud wirelessly over at least two wireless connections chosen from the group of wireless connections consisting of Wi-Fi, Bluetooth and Wide area Wireless. (Fieglein discloses using multiple wireless connections 102 and 104 to facilitate communication between the terminal and cloud/payment processor, including customizing the wireless connections based on owner needs and current/future setup.  See at least Figure 1 and ¶ 0036)

In regards to claim 8, Fieglein discloses the following limitations:
 wherein said terminal communicates with at least one of said payment processer, said gateway device and said cloud over at least one wireless connection and one wired connection. (Fieglein discloses using legacy wired communication equipment in combination with the claimed wireless communications in case of failure of one or the other systems (see at least ¶0010-0015, 0030) or using any other combination thereof.


In regards to claim 11, Fieglein discloses the following limitations:
 wherein said gateway device is also in wireless communication with said payment processor. (Fieglein see at least ¶¶ 0046 and 0064 “fuel dispenser may directly communicate with the network cloud to verify the payment made via the payment terminal… module 124 can be configured to receive authorization for payments from the network cloud in any of a variety of ways, as will be appreciated by a person skilled in the art.”)

In regards to claim 17, Fieglein discloses the following limitations:
	further comprising a secure and tamper proof housing, wherein said terminal is arranged inside said secure and tamper proof housing. (Fieglein Figure 4 (electronics compartment) and ¶ 0056 “The pump compartment 150 is isolated from the electronics compartment 148 within the fuel dispenser 146 to facilitate safety, security, and/or maintenance, as will be appreciated by a person skilled in the art”)

Claims 2, 3, 5, 9-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0355588 A1 to Fieglein (“Fieglein”), in view of United States Patent Application Publication No. 2018/0368207 A1 to Carapelli (“Carapelli”), in view of United States Patent Application Publication No. 2014/0274314 A1 to Cage et al. (“Cage”), in further view of Official Notice.

In regards to claim 2, Fieglein discloses the following limitations:
 wherein said terminal further comprises a display, an antenna, (see at least Fieglein ¶¶ 0064 “fuel dispenser 220 includes ... a payment module 240 (e.g., a keypad, etc.) ... and a display”; 0054 “The fuel dispenser 146 includes an electronics compartment 148, a pump compartment 150, a nozzle 152, and an antenna 154.”)
	Fieglein does not appear to specifically disclose a power module, however, the Examiner takes Official Notice that it is old and well known in the art that electronics and other like equipment require a power module to operate, and therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Fieglein the teachings of Official Notice in order to provide power to the system, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 3, Fieglein does not appear to specifically disclose the following limitations:
	wherein said wireless communication between said terminal and said payment processor and between said terminal and said gateway device occurs over the Internet through the cloud.
	However, the Examiner takes Official Notice that it is old and well known in the art for devices to communicate with eachother wirelessly via the internet/cloud.  Therefore it would have been obvious for one of ordinary skill in the art at the time of filing the invention to include in the system and method as taught by Fieglein the teachings of Official Notice in order to provide for a more varied and flexible connection path for the various components of the system, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 5, Fieglein discloses the following limitations:
wherein said gateway device further comprises (See at least ¶¶ 0039 and 0083 “can include one or more antennas”; “including at least one programmable processor ... at least one input device”)
Fieglein does not appear to specifically disclose a power module, however, the Examiner takes Official Notice that it is old and well known in the art that electronics and other like equipment require a power module to operate, and therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Fieglein the teachings of Official Notice in order to provide power to the system, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 9, Fieglein discloses using multiple wireless connections 102 and 104 to facilitate communication between the terminal/gateway and cloud/payment processor, including customizing the wireless connections based on owner needs and current/future setup.  See at least Figure 1 and ¶ 0036.  However does not appear to specifically disclose the following limitations 
wherein said terminal communicates with each of said payment processer, said gateway device and said cloud over at least two wireless connections chosen from the group of wireless connections consisting of Wi-Fi, Bluetooth and Wide area Wireless.
The Examiner provides Carapelli to teach the following limitations:
wherein said terminal communicates with each of said payment processer, said gateway device and said cloud over at least two wireless connections chosen from the group of wireless connections consisting of Wi-Fi, Bluetooth and Wide area Wireless. (Carapelli teaches using a wireless mesh network to facilitate communication between all the various components at a fueling station.  See at least abstract)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Fieglein the teachings of Carapelli in order to allow for the terminal to directly communicate wirelessly to provide for more varied retrofit capabilities, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 10, Fieglein discloses using legacy wired communication equipment in combination with the claimed wireless communications in case of failure of one or the other systems (see at least ¶0010-0015, 0030) or using any other combination thereof, however does not appear to specifically disclose the following limitations 
wherein said terminal communicates with each of said payment processer, said gateway device and said cloud over at least one wireless connection and one wired connection.
The Examiner provides Carapelli to teach the following limitations:
wherein said terminal communicates with each of said payment processer, said gateway device and said cloud over at least one wireless connection and one wired connection.(Carapelli teaches using a wireless mesh network to facilitate communication between all the various components at a fueling station.  See at least abstract)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Fieglein the teachings of Carapelli in order to allow for the terminal to directly communicate wirelessly to provide for more varied retrofit capabilities, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 12, Fieglein discloses the following limitations:
wherein said gateway device and said cloud are also in wireless communication with said payment processor. (Fieglein see at least ¶¶ 0046 and 0064 “fuel dispenser may directly communicate with the network cloud to verify the payment made via the payment terminal… module 124 can be configured to receive authorization for payments from the network cloud in any of a variety of ways, as will be appreciated by a person skilled in the art.”)


In regards to claim 13, Fieglein discloses using multiple wireless connections 102 and 104 to facilitate communication between the terminal/gateway and cloud/payment processor, including customizing the wireless connections based on owner needs and current/future setup.  See at least Figure 1 and ¶ 0036.  However does not appear to specifically disclose the following limitations 
 wherein said terminal, said gateway device and said cloud communicate with each other wirelessly. (Carapelli teaches using a wireless mesh network to facilitate communication between all the various components at a fueling station.  See at least abstract)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Fieglein the teachings of Carapelli in order to allow for the terminal to directly communicate wirelessly to provide for more varied retrofit capabilities, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 14, Fieglein discloses using multiple wireless connections 102 and 104 to facilitate communication between the terminal/gateway and cloud/payment processor, including customizing the wireless connections based on owner needs and current/future setup.  See at least Figure 1 and ¶ 0036.  However does not appear to specifically disclose the following limitations 
wherein said terminal, said gateway device and said cloud communicate with each other wirelessly over at least two wireless connections chosen from the group of wireless connections consisting of Wi-Fi, Bluetooth and Wide area Wireless.
The Examiner provides Carapelli to teach the following limitations:
wherein said terminal, said gateway device and said cloud communicate with each other wirelessly over at least two wireless connections chosen from the group of wireless connections consisting of Wi-Fi, Bluetooth and Wide area Wireless. (Carapelli teaches using a wireless mesh network to facilitate communication between all the various components at a fueling station.  See at least abstract)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Fieglein the teachings of Carapelli in order to allow for the terminal to directly communicate wirelessly to provide for more varied retrofit capabilities, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 15, Fieglein discloses using legacy wired communication equipment in combination with the claimed wireless communications in case of failure of one or the other systems (see at least ¶0010-0015, 0030) or using any other combination thereof, however does not appear to specifically disclose the following limitations 
wherein said terminal, said gateway device and said cloud communicate with each other over one wired connection and at least one wireless connection chosen from the group of wireless connections consisting of Wi-Fi, Bluetooth and Wide area Wireless.
The Examiner provides Carapelli to teach the following limitations:
wherein said terminal, said gateway device and said cloud communicate with each other over one wired connection and at least one wireless connection chosen from the group of wireless connections consisting of Wi-Fi, Bluetooth and Wide area Wireless. (Carapelli teaches using a wireless mesh network to facilitate communication between all the various components at a fueling station.  See at least abstract)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Fieglein the teachings of Carapelli in order to allow for the terminal to directly communicate wirelessly to provide for more varied retrofit capabilities, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 16, Fieglein discloses the following limitations:
wherein said communication is redundant such that if communication fails between any two of said terminal, said gateway device and said cloud, communication continues between the others of said terminal, said gateway device and said cloud, (Fieglein discloses using legacy wired communication equipment in combination with the claimed wireless communications in case of failure of one or the other systems (see at least ¶0010-0015, 0030) or using any other combination thereof)

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0355588 A1 to Fieglein (“Fieglein”), in view of United States Patent Application Publication No. 2018/0368207 A1 to Carapelli (“Carapelli”), in view of United States Patent Application Publication No. 2014/0274314 A1 to Cage et al. (“Cage”), in view of United States Patent Application Publication No. 2014/0279561 A1 to Carapelli (“Carapelli2”)

In regards to claims 18 and 19, Fieglein discloses both EMV and NFC payment options (see at least ¶¶ 0034 and 0064), however Fieglein does not appear to specifically disclose the following limitations:
	wherein said terminal is certified for PCI, EMV, or NFC, payment transactions:
	The Examiner provides Carapelli2 to teach the following limitations:
 	wherein said terminal is certified for PCI, EMV, or NFC, payment transactions: (Carapelli2 teaches a fuel dispenser with a secure certified payment platform.  see at least Figure 3 and ¶¶ 0031 “The secure zone can be certified by one or more governing bodies, such as payment card industry (PCI) security counsel, Europay, Mastercard, Visa (EMV), etc.”; and 0036 “FIG. 3 illustrates a system 300 for configuring an input device for use with a secure payment platform. System 300 comprises a secure payment platform 302, which can be configured in a retail device such as a fuel dispenser, as described, and can include various components secured by one or more hardware, firmware, or software mechanisms.”)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Fieglein the teachings of Carapelli2 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2017/0355588 A1 to Fieglein (“Fieglein”), in view of United States Patent Application Publication No. 2018/0368207 A1 to Carapelli (“Carapelli”), in view of United States Patent Application Publication No. 2014/0274314 A1 to Cage et al. (“Cage”), in view of United States Patent Application Publication No. 2014/0279561 A1 to Carapelli (“Carapelli2”), in view of United States Patent Application Publication No. 2018/0105412 A1 to Fieglein et al. (“Fieglein2”)

	In regards to claim 20, Fieglein does not appear to specifically disclose the following limitations:
	wherein said terminal further comprises a camera, and wherein said memory has further computer-executable instructions stored thereon that, when executed by said processing unit, cause said terminal to receive images captured by the camera, and perform facial recognition, surveillance, bar code scanning, or quick response (QR) code scanning based on said captured images.
	The Examiner provides Fieglein2 to teach the following limitations:
wherein said terminal further comprises a camera, and wherein said memory has further computer-executable instructions stored thereon that, when executed by said processing unit, cause said terminal to receive images captured by the camera, and perform facial recognition, surveillance, bar code scanning, or quick response (QR) code scanning based on said captured images. (Fieglein2 teaches a fuel dispenser with a QR scanner and image sensor used to acquire images of a user for user recognition.  see at least ¶ 0050)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Fieglein the teachings of Fieglein2 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603. The examiner can normally be reached 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M MUTSCHLER/           Examiner, Art Unit 3627                                                                                                                                                                                             

/A. Hunter Wilder/Primary Examiner, Art Unit 3627